  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 1 of 25 PageID #: 33



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

JENNIFER BURFEIND, on behalf of herself and )
all others similarly situated,                )
                                              )
                        Plaintiff,            )           Civil Action No. __________
                                              )
        v.                                    )           CLASS ACTION COMPLAINT FOR
                                              )           BREACH OF FIDUCIARY DUTIES
                                              )           AND VIOLATIONS OF SECTIONS
ROAN RESOURCES, INC., RICK GIDEON, )                      14(a) AND 20(a) OF THE
JOSEPH A. MILLS, MATTHEW BONANNO, )                       SECURITIES EXCHANGE ACT OF
EVAN LEDERMAN, JOHN V. LOVOI, PAUL )                      1934
B. LOYD, JR., MICHAEL RALEIGH, )
ANDREW          TAYLOR,          and  ANTHONY )           JURY TRIAL DEMAND
TRIPODO,                                      )
                                              )
                          Defendants.         )

       Plaintiff Jennifer Burfeind (“Plaintiff”), by her attorneys, on behalf of herself and those

similarly situated, files this action against the defendants and alleges upon information and belief,

except for those allegations that pertain to her, which are alleged upon personal knowledge, as

follows:

                                SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder class action on behalf of herself and all other public

stockholders of Roan Resources, Inc. (“Roan” or the “Company”) against Roan and Roan’s Board

of Directors (the “Board” or the “Individual Defendants”) (collectively referred to as

“Defendants”), for violations of Sections 14(a) and 20(a) of the Securities and Exchange Act of

1934 (the “Exchange Act”), and for breaches of fiduciary duty as a result of the Defendants’ efforts

to sell the Company to Citizen Energy Operating, LLC through its wholly-owned subsidiary

Citizen Energy Pressburg Inc. (“Merger Sub,” and with Citizen Energy Operating LLC, “Citizen”)

as a result of an unfair process for an unfair price. Plaintiff challenges and seeks to enjoin an
  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 2 of 25 PageID #: 34



upcoming stockholder vote on a proposed transaction by which Citizen will acquire each issued

and outstanding share of Roan for an inadequate and insufficient price (the “Proposed Transaction”

or “Merger”). Both companies’ boards of directors have approved the deal.

        2.      Pursuant to the terms of the definitive Agreement and Plan of Merger entered into

by and among Roan and Citizen on October 1, 2019 (the “Merger Agreement”), Citizen will

acquire all of the outstanding shares of Roan common stock, in compensation for which, Roan

stockholders will be entitled to receive only $1.52 in cash for every Roan share they own.

        3.      Thereafter, on October 25, 2019, Citizen filed a Preliminary Proxy Statement on

Schedule 14A (the “Preliminary Proxy”) with the United States Securities and Exchange

Commission (the “SEC”) in support of the Proposed Transaction, followed by the November 4,

2019 filing of the Definitive Proxy Statement (the “Definitive Proxy,” and with the Preliminary

Proxy, the “Proxy”). Notably, the Proxy is wholly insufficient and provides either materially

misleading and or insufficient information for Roan stockholders to properly analyze whether to

vote in favor of the Proposed Transaction, and is therefore a continuation of the Board’s breaches

of fiduciary duty.

        4.      The Proposed Transaction is unfair and undervalued for a number of reasons.

Significantly, the Proxy describes an insufficient sales process in which the Board only paid lip

service to its fiduciary duties.

        5.      In addition to Citizen’s interest in the Proposed Transaction, the deal may also be

tainted by conflicts of interest of the directors and Company executives. Notably, certain of the

Company’s directors and senior executive officers may have been motivated to enter into the

Proposed Transaction in order to receive benefits not shared equally with Plaintiff and members

of the Class (defined below). Under the terms of the Merger Agreement, all illiquid Company
                                             2
  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 3 of 25 PageID #: 35



options and other incentive awards will vest no later than seven days before the effective date of

the Proposed Transaction.

       6.        If the Proposed Transaction is approved, the Individual Defendants will have

breached their fiduciary duties of loyalty and due care by, inter alia, agreeing to sell Roan without

first taking steps to ensure that Plaintiff and Class members (defined below), who are the minority

stockholders of the Company, would obtain adequate and fair consideration under the

circumstances.

       7.        Finally, in violation of Sections 14(a) and 20(a) of the Securities and Exchange Act

of 1934 (the “Exchange Act”) and their fiduciary duties, Defendants caused to be filed the

materially deficient Proxy with the SEC in an effort to solicit stockholders to vote their Roan shares

in favor of the Proposed Transaction. The Proxy is materially deficient and deprives Roan

stockholders of the information they need to make an intelligent, informed and rational decision

of whether to vote their shares in favor of the Proposed Transaction. As detailed below, the Proxy

omits and/or misrepresents material information concerning, among other things: (a) the sales

process leading up to the Proposed Transaction; (b) the Company’s financial projections; (c)

Citizen’s financial projections; and (d) the data and inputs underlying the financial valuation

analyses that purport to support the fairness opinions provided by the “Financial Advisors” to the

Board, Citigroup Global Markets Inc. (“Citi”) and Jefferies LLC (“Jefferies”).

       8.        Absent judicial intervention, the Merger will be consummated, resulting in

irreparable injury to Plaintiff and the Class. Accordingly, this action seeks to enjoin the Proposed

Transaction and compel the Individual Defendants to properly exercise their fiduciary duties to

Roan’s stockholders, and to recover damages resulting from violations of federal securities laws

by Defendants.
                                                  3
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 4 of 25 PageID #: 36



       9.         Plaintiff alleges that she, along with all other public stockholders of Roan common

stock, are entitled to enjoin the Proposed Transaction or, alternatively, to recover damages in the

event that the Proposed Transaction is consummated.

                                            THE PARTIES

       10.        Plaintiff Jennifer Burfeind is and has been a stockholder of Roan during all relevant

times hereto.

       11.        Defendant Roan is a Delaware corporation that maintains its principal place of

business at 14701 Hertz Quail Springs Parkway, Oklahoma City, Oklahoma 73134. Roan engages

in the acquisition, exploration, development, production, and sale of oil and natural gas reserves.

It holds interest in the Merge, SCOOP, and STACK plays covering an area of approximately

170,000 net acres located in the Anadarko Basin, Oklahoma. The Company was incorporated in

2018 and is a subsidiary of Roan Holdings, LLC. It trades on the NYSE under the symbol

“ROAN.”

       12.        Defendant Rick Gideon has as Chief Executive Officer and a director of Roan at all

relevant times.

       13.        Defendant Joseph A. Mills has served as a director of Roan at all relevant times. In

addition, in April 2019, Mills was appointed as the Executive Chairman and interim Principal

Executive Officer.

       14.        Defendant Matthew Bonanno has served as a director of Roan at all relevant times

and is the Chairman of the Roan Board.

       15.        Defendant Evan Lederman has served as a director of Roan at all relevant times.

       16.        Defendant John V. Lovoi has served as a director of Roan at all relevant times.

According the Proxy, “[i]n addition to being a director of the Company, Mr. Lovoi is the sole
                                              4
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 5 of 25 PageID #: 37



member and manager of, and exercises investment management control over, JVL Advisors, LLC

(“JVL”) and is also a member of the board of managers of Roan Holdings, LLC (“Roan

Holdings”). JVL indirectly and beneficially owns approximately a 74.14% interest in Roan

Holdings and has a contractual right to appoint a majority of the members of the board of managers

of Roan Holdings. Mr. Lovoi may be deemed to share dispositive power over the securities held

directly and indirectly by JVL, Roan Holdings and other entities managed by JVL and may

therefore be deemed to be the beneficial owner of these shares of Company Common Stock.”

       17.     Defendant Paul B. Loyd, Jr. has served as a director of Roan at all relevant times.

In addition to being a director of the Company, Loyd is a member of the board of managers of

Roan Holdings, appointed to such position by JVL pursuant to JVL’s contractual right to appoint

a majority of the members of the board of managers of Roan Holdings.

       18.     Defendant Michael Raleigh has served as a director of Roan at all relevant times.

In addition to being a director of the Company, Raleigh is a member of the board of managers of

Roan Holdings, appointed to such position by JVL pursuant to JVL’s contractual right to appoint

a majority of the members of the board of managers of Roan Holdings.

       19.     Defendant Andrew Taylor has served as a director of Roan at all relevant times.

       20.     Defendant Anthony Tripodo has served as a director of Roan at all relevant times.

       21.     The Individual Defendants in paragraphs 12-20 are, and at all times relevant hereto

have been, directors of Roan.

       22.     The Individual Defendants owe fiduciary duties including good faith, loyalty, due

care and candor to Roan’s stockholders.

       23.     The Individual Defendants, by reason of their corporate directorships and/or

executive positions, are fiduciaries to and for the Company’s stockholders, which fiduciary
                                               5
  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 6 of 25 PageID #: 38



relationship required them to exercise their best judgment, and to act in a prudent manner and in

the best interests of the Company’s stockholders.

        24.     Each Individual Defendant herein is sued individually, as a conspirator and aider

and abettor, as well as in their capacity as an officer and/or director of the Company, and the

liability of each arises from the fact that they have engaged in all or part of the unlawful acts, plans,

schemes, or transactions complained of herein.

        25.     Non-Defendant Citizen is a Delaware limited liability company, a wholly-owned

subsidiary of Citizen Energy Holdings, LLC (“Citizen Holdings”) and an affiliate of Warburg

Pincus LLC (“Warburg”), and is a privately funded company focused on developing horizontal

play concepts in the onshore region of the United States. Its executive office is located at 320 South

Boston Avenue, Suite 900, Tulsa, Oklahoma 74103.

        26.     Non-Defendant Merger Sub is a Delaware corporation and a wholly-owned

subsidiary of Citizen, formed on September 26, 2019, solely for the purpose of engaging in the

transactions contemplated by the Merger Agreement. Merger Sub’s principal executive offices are

located at 320 South Boston Avenue, Suite 900, Tulsa, Oklahoma 74103.

                                  JURISDICTION AND VENUE

        27.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act. This action is not a collusive one to

confer jurisdiction on a court of the United States, which it would not otherwise have.

        28.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this
                                                  6
  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 7 of 25 PageID #: 39



District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        29.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Roan is

incorporated in this District, and each of the Individual Defendants, as Company officers or

directors, has extensive contacts within this District.

                               CLASS ACTION ALLEGATIONS

        30.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of Roan common stock who are being and will be

harmed by Defendants’ actions described herein (the “Class”). The Class specifically excludes

Defendants herein, and any person, firm, trust, corporation or other entity related to, or affiliated

with, any of the Defendants.

        31.     This action is properly maintainable as a class action because:

                a.      The Class is so numerous that joinder of all members is impracticable.

                        Roan’s stock is publicly traded on the NYSE and, as of November 6, 2019,

                        there were more than 154 million such shares outstanding. The actual

                        number of public stockholders of Roan can be ascertained through

                        discovery;

                b.      There are questions of law and fact which are common to the Class,

                        including inter alia, the following;

                       i.     Whether Defendants have violated the federal securities laws;

                       ii.    Whether Defendants made material misrepresentations and/or omitted

                              material facts in the Proxy; and


                                                   7
  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 8 of 25 PageID #: 40



                      iii.   Whether Plaintiff and the other members of the Class have and will

                             continue to suffer irreparable injury if the Proposed Transaction is

                             consummated;

               c.      Plaintiff is an adequate representative of the Class, has retained competent

                       counsel experienced in litigation of this nature and will fairly and

                       adequately protect the interests of the Class;

               d.      Plaintiff’s claims are typical of the claims of the other members of the Class

                       and Plaintiff does not have any interests adverse to the Class;

               e.      The prosecution of separate actions by individual members of the Class

                       would create a risk of inconsistent or varying adjudications with respect to

                       individual members of the Class which would establish incompatible

                       standards of conduct for the party opposing the Class;

               f.      Plaintiff anticipates that there will be no difficulty in the management of

                       this litigation and, thus, a class action is superior to other available methods

                       for the fair and efficient adjudication of this controversy; and

               g.      Defendants have acted on grounds generally applicable to the Class with

                       respect to the matters complained of herein, thereby making appropriate the

                       relief sought herein with respect to the Class as a whole.

                 THE INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES

       32.     By reason of the Individual Defendants’ positions with the Company as officers

and/or directors, said individuals are in a fiduciary relationship with Roan’s stockholders and owe

the stockholders the duties of due care, loyalty, and good faith.


                                                  8
  Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 9 of 25 PageID #: 41



       33.     By virtue of their positions as directors and/or officers of Roan, the Individual

Defendants, at all relevant times, had the power to control and influence, and did control and

influence and cause Roan to engage in the practices complained of herein.

       34.     Each of the Individual Defendants are required to act with due care, loyalty, good

faith and in the best interests of the Company’s stockholders. To diligently comply with these

duties, directors of a corporation must:

               a.      act with the requisite diligence and due care that is reasonable under the

                       circumstances;

               b.      act in the best interest of the Company’s stockholders;

               c.      use reasonable means to obtain material information relating to a given

                       action or decision;

               d.      refrain from acts involving conflicts of interest between the fulfillment of

                       their roles in the Company and the fulfillment of any other roles or their

                       personal affairs;

               e.      avoid competing against the Company or exploiting any business

                       opportunities of the Company for their own benefit, or the benefit of others;

                       and

               f.      disclose to the Company’s stockholders all information and documents

                       relating to the Company’s affairs that they received by virtue of their

                       positions in the Company.

       35.     In accordance with their duties of loyalty and good faith, the Individual Defendants,

as directors and/or officers of Roan, are obligated to refrain from:


                                                 9
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 10 of 25 PageID #: 42



               a.       participating in any transaction where the directors’ or officers’ loyalties are

                        divided;

               b.       participating in any transaction where the directors or officers are entitled

                        to receive personal financial benefit not equally shared by the Company’s

                        public stockholders; and/or

               c.       unjustly enriching themselves at the expense or to the detriment of the

                        stockholders.

       36.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Plaintiff and the other public stockholders of Roan, including their duties of loyalty, good

faith, and due care.

       37.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class

members will not receive adequate, fair or maximum value for their Roan common stock in the

Proposed Transaction.

                                SUBSTANTIVE ALLEGATIONS

Roan Background

       38.     Roan engages in the acquisition, exploration, development, production, and sale of

oil and natural gas reserves. It holds interest in the Merge, SCOOP, and STACK plays covering

an area of approximately 170,000 net acres located in the Anadarko Basin, Oklahoma. The

Company was incorporated in 2018 and is headquartered in Oklahoma City, Oklahoma. Roan is a

subsidiary of Roan Holdings.

       39.     Roan was formed by LINN Energy (50%) and Citizen Energy II (50%), with each

company contributing 70,000 net acres in Oklahoma. The contributed properties include acreage
                                             10
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 11 of 25 PageID #: 43



in the following eight Oklahoma counties: Canadian, Carter, Cleveland, Garvin, Grady,

Kingfisher, McClain and Stephens.

       40.     As recent promising financial performance evidences, Roan is a financially strong

company on the rise. In announcing the Company’s 4th Quarter and Full-Year 2018 results, then-

Chairman Tony Maranto stated, “2018 was a transformative year for Roan[.] We achieved several

corporate and operational milestones throughout the year and are an entirely different company

from where we started last January. We grew both oil and total production substantially over 2017

and are now well positioned to implement our 2019 plan to increase production by 30% over the

2018 period and generate free cash flow by the fourth quarter of the year.”

       41.     Most recently, Roan posted earnings results on August 7. The Company reported

$0.11 EPS for the quarter, hitting analysts’ consensus estimates of $0.11. The business had revenue

of $134.17 million for the quarter, compared to analysts’ expectations of $108.18 million.

       42.     Despite this positive and high valuation of many in the financial media, and

amongst Company insiders, the Proposed Transaction, and the valuation contained therein do not

account for Roan’s continuous financial success. If consummated, the Proposed Transaction

would deprive Plaintiff and other members of the Class the true value of their investments.

The Proposed Transaction

       43.     On October 1, 2019, Roan announced the Proposed Transaction. The press release

states in relevant part as follows:

       OKLAHOMA CITY--(BUSINESS WIRE)-- Roan Resources, Inc. (NYSE:
       ROAN) (“Roan” or the “Company”) today announced that it has entered into a
       definitive merger agreement to be acquired by Citizen Energy Operating, LLC
       (“Citizen Energy”), an affiliate of Warburg Pincus LLC (“Warburg Pincus”), in an
       all-cash transaction valued at approximately $1.0 billion, including Roan’s funded
       net debt of approximately $780 million as of September 30, 2019. The transaction
       is expected to be completed during the fourth quarter of 2019 or the first quarter of
                                               11
Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 12 of 25 PageID #: 44



    2020, subject to Roan stockholder approval, regulatory approvals and the
    satisfaction of other customary closing conditions.

    Under the terms of the merger agreement, which has been unanimously approved
    by Roan’s Board of Directors, Roan stockholders will receive $1.52 in cash for
    each share of Roan common stock they own. The all-cash purchase price represents
    a premium of approximately 24% over the closing price of Company shares as of
    September 30, 2019.

    “We are pleased to reach this agreement with Citizen Energy,” said Joseph A. Mills,
    Roan’s Executive Chairman of the Board. “This transaction is the culmination of
    our Board’s extensive review of strategic alternatives to maximize value for our
    stockholders, including a comprehensive process during which we engaged with a
    considerable number of counterparties. Ultimately, the Board unanimously
    determined that an all-cash transaction with Citizen Energy is in the best interests
    of our stockholders and the Company and will deliver value to our stockholders at
    a premium to our recent share price.”

    Additionally, Roan today announced the appointment of Rick Gideon as its Chief
    Executive Officer, who will assume his new responsibilities immediately. Mr.
    Gideon has over 20 years of executive and industry experience at a number of large,
    publicly held exploration and production companies. Mr. Gideon previously served
    as Senior Vice President of US Operations at Devon Energy Corporation for four
    years. Prior to his time at Devon Energy Corporation, Mr. Gideon was the General
    Manager of the Mid-Continent Region and Drilling & Completions for HighMount
    Exploration & Production, LLC for six years. Prior to that, Mr. Gideon held senior
    positions at Linn Energy, Inc. and Dominion Energy, Inc.

    “We are very pleased to bring Rick onboard to see the Company through the closing
    process,” said Mr. Mills. “His leadership and focus will be important during the
    transition of the business.”

    Roan has also elected to temporarily reduce its drilling and development activity
    and to suspend all completion activity. This reduction in activity is to allow Mr.
    Gideon time to assess the Company’s overall operations plan. As a result of this
    change, investors should no longer rely on the guidance provided by the Company
    on its last quarterly investor call, and Roan does not expect to otherwise update or
    provide further guidance.

    Fully committed debt financing for the transaction will be provided by JPMorgan
    Chase Bank, N.A., BMO Harris Bank N.A., The Toronto Dominion Bank, New
    York Branch and BofA Merrill Lynch. Equity financing will be provided by
    investment funds affiliated with Warburg Pincus and Citizen Energy.


                                            12
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 13 of 25 PageID #: 45



        Citi and Jefferies LLC are serving as financial advisors to Roan, and Vinson &
        Elkins LLP is serving as its legal counsel. BofA Merrill Lynch is serving as
        financial advisor to Citizen Energy and Latham & Watkins LLP is serving as its
        legal counsel.

        For further information regarding the terms and conditions contained in the
        definitive merger agreement, please see Roan’s Current Report on Form 8-K, which
        will be filed with the Securities and Exchange Commission (the “SEC”) in
        connection with this transaction.

The Inadequate Merger Consideration

        44.    The Company’s strong financial performance and potential for continued growth

establish the inadequacy of the merger consideration.

        45.    Pursuant to the terms of the Merger Agreement, the Proposed Transaction values

shares of Roan at $1.52 per share. Significantly, the 3 analysts offering 12-month price forecasts

for Roan have a median target of $5.43, with a high estimate of $7.00.

        46.    Further, shares of Roan were trading over $16.00 a share less than a year ago,

further indicating the lack of premium available to Roan stockholders.

        47.    In addition, the Company’s book value is listed at $9.80 a share.

        48.    Accordingly, the Proposed Transaction will allow Citizen to purchase Roan at an

unfairly low price while availing itself of Roan’s significant value and upside or long-term

potential.

Potential Conflicts of Interest

        49.    The substantial interests of the Individual Defendants and other Company insiders

themselves cannot be ignored. Notably, Company insiders, including the Individual Defendants,

currently own large, illiquid portions of Company stock that will be exchanged for significant

amounts of money upon the consummation of the Proposed Transaction as follows:


                                               13
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 14 of 25 PageID #: 46



                                               Number of         Consideration for
             Name                             Shares Owned        Shares Owned
             Executive Officers
                 Tony C. Maranto                           0     $              —
                 Richard Gideon                            0     $              —
                 Joel L. Pettit                       42,154     $           64,074
                 Greg T. Condray                      42,154     $           64,074
                 David M. Edwards                     42,154     $           64,074
                 Amber N. Bonney                      14,050     $           21,356
             Directors
                 Joseph A. Mills                            0    $             —
                 Matthew Bonanno                            0    $             —
                 Evan Lederman                              0    $             —
                 John V. Lovoi (1)                 78,367,634    $     119,118,804
                 Paul B. Loyd Jr. (2)              76,269,766    $     115,930,044
                 Michael Raleigh (2)               76,269,766    $     115,930,044
                 Andrew Taylor                              0    $             —
                 Anthony Tripodo                            0    $             —

(1) In addition to being a director of the Company, Mr. Lovoi is the sole member and manager of,
    and exercises investment management control over, JVL Advisors, LLC (“JVL”) and is also a
    member of the board of managers of Roan Holdings, LLC (“Roan Holdings”). JVL indirectly
    and beneficially owns approximately a 74.14% interest in Roan Holdings and has a contractual
    right to appoint a majority of the members of the board of managers of Roan Holdings.
    Mr. Lovoi may be deemed to share dispositive power over the securities held directly and
    indirectly by JVL, Roan Holdings and other entities managed by JVL and may therefore be
    deemed to be the beneficial owner of these shares of Company Common Stock. Mr. Lovoi is
    not directly receiving any consideration for shares of Company Common Stock.
(2) In addition to being directors of the Company, Messrs. Loyd and Raleigh are members of the
    board of managers of Roan Holdings, appointed to such position by JVL pursuant to JVL’s
    contractual right to appoint a majority of the members of the board of managers of Roan
    Holdings. Messrs. Loyd and Raleigh may be deemed to share dispositive power over the
    securities held by Roan Holdings and may therefore be deemed to be beneficial owners of
    these shares of Company Common Stock. Messrs. Loyd and Raleigh are not directly receiving
    any consideration for shares of Company Common Stock.


       50.      In addition, pursuant to the Merger Agreement, as a consequence of the Merger,

each outstanding and unvested Company option and/or restricted stock will automatically vest

and/or be converted into the right to receive cash or stock in certain amounts. As a result, the



                                              14
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 15 of 25 PageID #: 47



Individual Defendants will receive immediate lump sum cash payments in exchange for their

(collective) thousands of currently illiquid Roan options and restricted stock.

       51.     Notably, JVL, which is wholly managed and controlled by Defendant Lovoi, will

receive over $119 million as a result of the consummation of the Proposed Transaction, a figure

not shared amongst Plaintiff and other public stockholders of Roan.

       52.     Based on the above, the Proposed Transaction is the product of an unfair and

inadequate sales process conducted by the Board and Company insiders with an eye to personal

compensation and in breach of its fiduciary duties and which fails to maximizer stockholder value.

Preclusive Deal Mechanisms

       53.     The Merger Agreement contains certain provisions that unfairly favor Citizen by

making an alternative transaction either prohibitively expensive or otherwise impossible. For

example, the Merger Agreement contains a termination fee provision that requires Roan to pay up

to $25,000,000.00 to Citizen if the Merger Agreement is terminated under certain circumstances.

Under one such circumstance, Roan must pay the termination fee to Citizen should it enter into

any acquisition proposal up to twelve (12) months after the Proposed Transaction is terminated.

       54.     The termination fee payable under this provision will make the Company that much

more expensive to acquire for potential purchasers, while resulting in a corresponding decline in

the amount of consideration payable to Roan stockholders.

       55.     Additionally, the Merger Agreement also contains a “No Solicitation” provision

that restricts Roan from considering alternative acquisition proposals by, inter alia, constraining

Roan’s ability to solicit or communicate with potential acquirers.

       56.     Moreover, the Merger Agreement further reduces the possibility of a topping offer

from an unsolicited purchaser. Defendants agreed to provide the Roan information in order to
                                            15
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 16 of 25 PageID #: 48



match any other offer, thus providing the Citizen access to the unsolicited bidder’s financial

information and giving the Citizen the ability to top the superior offer. Thus, a rival bidder is not

likely to emerge with the cards stacked so much in favor of the Citizen.

       57.        Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction, and the Proposed Transaction is the product of the Board’s

breaches of fiduciary duty.

The Materially Misleading and/or Incomplete Proxy

       58.        On November 4, 2019, Roan filed with the SEC a materially misleading and

incomplete Proxy that failed to provide the Company’s stockholders with material information

and/or provides them with materially misleading information critical to the total mix of

information available to the Company’s stockholders concerning the financial and procedural

fairness of the Proposed Transaction, thus exacerbating and continuing the Board’s breaches of

fiduciary duty.

       Omissions and/or Material Misrepresentations Concerning the Sales Process Leading Up

       to the Proposed Transaction

       59.        Specifically, the Proxy fails to provide material information concerning the process

conducted by the Company and the events leading up to the Proposed Transaction. In particular,

the Proxy fails to disclose the following:

                  a.     Why two financial advisors were retained and paid the same amount while

                         performing virtually identical analyses; and

                  b.     The specific nature of the non-disclosure agreement executed between Roan

                         and Citizen, as well as the other 19 confidentiality agreements entered into

                         with the parties indicated in the Proxy and if the terms of such agreements
                                                   16
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 17 of 25 PageID #: 49



                       included a “don’t-ask, don’t-waive” provision or standstill provision, and if

                       so, the specific conditions, if any, under which such provisions would fall

                       away or prevent other parties from submitting a bid.

       Omissions and/or Material Misrepresentations Concerning Roan’s Financial Projections

       60.     The Proxy fails to provide material information concerning financial projections

provided by Roan’s management and relied upon by the Financial Advisors in their analyses. The

Proxy discloses management-prepared financial projections for the Company which are materially

misleading. The Proxy indicates that in connection with the rendering of Citi’s fairness opinion,

Citi “reviewed certain publicly available and other business and financial information provided to

and/or discussed with Citi by the management of the Company, including certain financial

forecasts and other information and data relating to the Company provided to and/or discussed

with Citi by the management of the Company and certain publicly available future commodity

price estimates and assumptions reviewed and discussed with the management of the Company.”

Similarly, the Proxy indicates with respect to Jefferies’ analyses, that Jefferies “reviewed certain

information furnished to Jefferies by the management of the Company relating to the business,

operations and prospects of the Company, including financial forecasts and estimates provided by

the management of the Company.”

       61.     Accordingly, the Proxy should have, but fails to provide, certain information in the

projections that Roan’s management provided to the Board and the Financial Advisors. Courts

have uniformly stated that “projections … are probably among the most highly-prized disclosures

by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del. Ch. 2007).
                                               17
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 18 of 25 PageID #: 50



       62.       The Proxy fails to provide material information concerning the financial projections

(based on both NYMEX strip pricing and Wall Street Consensus Pricing) prepared by Roan

management, including, (i) material line items for Non-GAAP financial measures; and (ii) all line

items used to calculate Adjusted EBITDAX and Operating Cash Flow.

       63.       This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       64.       Without accurate projection data presented in the Proxy, Plaintiff and other

stockholders of Roan are unable to properly evaluate the Company’s true worth, the accuracy of

the Financial Advisors’ financial analyses, or make an informed decision whether to vote their

Company stock in favor of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses Made

       by Citi

       65.       The Proxy describes Citi’s fairness opinion and the various valuation analyses

performed to render such opinion. However, the descriptions fail to include necessary underlying

data, support for conclusions, or the existence of, or basis for, underlying assumptions. Without

this information, one cannot replicate the analyses, confirm the valuations or evaluate the fairness

opinion.

       66.       With respect to the Selective Public Companies Analysis, the Proxy fails to disclose:

                 a.     The objective selection criteria and inputs and assumptions for each of the

                        selected companies;

                 b.     The specific benchmarking values for each compared company and Roan.
                                               18
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 19 of 25 PageID #: 51



       67.     With respect to the Net Asset Value Analysis, the Proxy fails to disclose:

               a.      The UFCF projections utilized in the analysis;

               b.      The Company’s net debt as of June 30, 2019;

               c.      The NOLs utilized; and

               d.      The    Company’s      estimated    non-drilling    and    completion    capital

                       expenditures, corporate expenses and net hedge gains and losses.

       68.     With respect to the Certain Additional Information as set forth in Citi’s opinion,

the Proxy fails to adequately disclose why the additional information was not “considered part of

[Citi’s] financial analysis,” particularly in light of the fact that two of the analyses (premiums paid

and analyst price targets) indicate a range of values at or above the deal price and the third

(historical closing prices) indicates the 52-week high for the stock of $18.49.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses Made

       by Jefferies

       69.     The Proxy describes Jefferies’ fairness opinion and the various valuation analyses

performed to render such opinion. However, the descriptions fail to include necessary underlying

data, support for conclusions, or the existence of, or basis for, underlying assumptions. Without

this information, one cannot replicate the analyses, confirm the valuations or evaluate the fairness

opinion.

       70.     With respect to the Selected Public Companies Analysis, the Proxy fails to disclose:

               a.      The objective selection criteria and inputs and assumptions for each of the

                       selected companies;

               b.      The specific benchmarking values for each compared company and Roan.

       71.     With respect to the Discounted Cash Flow Analysis, the Proxy fails to disclose:
                                               19
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 20 of 25 PageID #: 52



                a.     The specific inputs and assumptions used to calculate a discount rate range

                       of 10.3% to 12.3%;

                b.     The specific inputs and assumptions used to calculate the terminal value and

                       the EBITDAX multiples of 2.5x to 3.5x; and

                c.     The specific inputs and assumptions used to calculate free cash flows.

          72.   With respect to the Net Asset Value Analysis, the Proxy fails to disclose:

                a.     The UFCF projections utilized in the analysis and inputs and assumptions

                       for use of the discount rate of 10.3% to 12.3%;

                b.     The Company’s net debt as of June 30, 2019; and

                c.     The NOLs utilized as well as the net present value of the Company’s net

                       hedge gains and losses, corporate expenses and other capital expenditures.

          73.   Without the omitted information identified above, Roan’s public stockholders are

missing critical information necessary to evaluate whether the proposed consideration truly

maximizes stockholder value and serves their interests. Moreover, without the key financial

information and related disclosures, Roan’s public stockholders cannot gauge the reliability of the

fairness opinions and the Board’s determination that the Proposed Transaction is in their best

interests.

                                          FIRST COUNT

                                    Breach of Fiduciary Duty
                                Against the Individual Defendants

          74.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                 20
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 21 of 25 PageID #: 53



       75.     As alleged herein, Defendants have initiated a process to sell Roan in a transaction

that undervalues the Company. The Individual Defendants are privy to non-public information

concerning the Company that the public stock stockholders are not; thus, there exists a fiduciary

duty to protect these stockholders. Defendants have failed to sufficiently inform themselves of

Roan’s value, or have disregarded the true value of the Company. Furthermore, the Individual

Defendants have agreed to onerous deal protection devices that discourage any alternate acquirer

from coming forward in the face of the knowledge that Citizen can block the purchase.

       76.     As such, unless the Individual Defendants’ conduct is enjoined by the Court, they

will continue to breach their fiduciary duties to Plaintiff and the other members of the Class, and

will further a process that inhibits the maximization of stockholder value and the disclosure of

material information.

       77.     Plaintiff and the members of the Class have no adequate remedy at law.

                                        SECOND COUNT

                        Violations of Section 14(a) of the Exchange Act
                                    Against All Defendants

       78.     Plaintiff repeats all previous allegations as if set forth in full herein.

       79.     Defendants have disseminated the Proxy with the intention of soliciting

stockholders to vote their shares in favor of the Proposed Transaction.

       80.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or
       instrumentality of interstate commerce or of any facility of a national securities
       exchange or otherwise, in contravention of such rules and regulations as the [SEC]
       may prescribe as necessary or appropriate in the public interest or for the protection
       of investors, to solicit or to permit the use of his name to solicit any proxy or consent

                                                  21
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 22 of 25 PageID #: 54



       or authorization in respect of any security (other than an exempted security)
       registered pursuant to section 78l of this title.

       81.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or
       oral, containing any statement which, at the time and in the light of the
       circumstances under which it is made, is false or misleading with respect to any
       material fact, or which omits to state any material fact necessary in order to make
       the statements therein not false or misleading or necessary to correct any statement
       in any earlier communication with respect to the solicitation of a proxy for the same
       meeting or subject matter which has become false or misleading.

       82.     The Proxy was prepared in violation of Section 14(a) because it is materially

misleading in numerous respects and omits material facts, including those set forth above.

Moreover, in the exercise of reasonable care, Defendants knew or should have known that the

Proxy is materially misleading and omits material facts that are necessary to render them non-

misleading.

       83.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       84.     The Individual Defendants were at least negligent in filing a Proxy that was

materially misleading and/or omitted material facts necessary to make the Proxy not misleading.

       85.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, and Plaintiff and the Class will be deprived of their entitlement to decide whether to vote

their shares in favor of the Proposed Transaction on the basis of complete information if such

misrepresentations and omissions are not corrected prior to the stockholder vote regarding the

Proposed Transaction.




                                                22
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 23 of 25 PageID #: 55



                                          THIRD COUNT

                        Violations of Section 20(a) of the Exchange Act
                              Against The Individual Defendants

       86.     Plaintiff repeats all previous allegations as if set forth in full herein.

       87.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Proxy was materially misleading to Company stockholders.

       88.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy and nevertheless approved, ratified and/or failed

to correct those statements, in violation of federal securities laws. The Individual Defendants were

able to, and did, control the contents of the Proxy. The Individual Defendants were provided with

copies of, reviewed and approved, and/or signed the Proxy before its issuance and had the ability

or opportunity to prevent its issuance or to cause it to be corrected.

       89.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Roan’s business, the information contained in its filings with the SEC, and its public

statements. Because of their positions and access to material non-public information available to

them but not the public, the Individual Defendants knew or should have known that the

misrepresentations specified herein had not been properly disclosed to and were being concealed

                                                  23
 Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 24 of 25 PageID #: 56



from the Company’s stockholders and that the Proxy was misleading. As a result, the Individual

Defendants are responsible for the accuracy of the Proxy and are therefore responsible and liable

for the misrepresentations contained herein.

       90.      The Individual Defendants acted as controlling persons of Roan within the meaning

of Section 20(a) of the Exchange Act. By reason of their position with the Company, the Individual

Defendants had the power and authority to cause Roan to engage in the wrongful conduct

complained of herein. The Individual Defendants controlled Roan and all of its employees. As

alleged above, Roan is a primary violator of Section 14 of the Exchange Act and SEC Rule 14a-9.

By reason of their conduct, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in her favor and in favor of the Class,

and against the Defendants, as follows:

        A.       Declaring that this action is properly maintainable as a class action, certifying

 Plaintiff as Class representative and certifying her counsel as Class counsel;

        B.       Preliminarily and permanently enjoining Defendants, their agents, counsel,

 employees and all persons acting in concert with them from consummating the Proposed

 Transaction on the terms presently contemplated;

        C.       To the extent the Proposed Transaction is consummated before entry of this

 Court’s judgment, rescinding it and setting it aside or awarding rescissory damages;

        D.       Awarding Plaintiff the costs and disbursements of this action, including

 reasonable attorneys’ and experts’ fees and expenses; and

        E.       Granting such other and further relief as this Court may deem just and proper.
                                                24
Case 1:19-cv-02135-UNA Document 1 Filed 11/14/19 Page 25 of 25 PageID #: 57



                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: November 14, 2019                             RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
BRODSKY & SMITH, LLC                             Wilmington, DE 19801
Marc L. Ackerman                                 Telephone: (302) 295-5310
Ryan P. Cardona                                  Facsimile: (302) 654-7530
Two Bala Plaza, Suite 510                        Email: bdl@rl-legal.com
Bala Cynwyd, PA 19004                            Email: gms@rl-legal.com
Telephone: (610) 667-6200
Facsimile: (610) 667-9029                            Attorneys for Plaintiff
Email: mackerman@brodskysmith.com
Email: rcardona@brodskysmith.com




                                                25
